Exhibit 10.17

 

 

TELADOC, INC.

2017 EMPLOYMENT INDUCEMENT INCENTIVE AWARD PLAN

 

 

STOCK OPTION GRANT NOTICE

Capitalized terms not specifically defined in this Stock Option Grant Notice
(the “Grant Notice”) have the meanings given to them in the 2017 Employment
Inducement Incentive Award Plan (as amended from time to time, the “Plan”) of
Teladoc, Inc. (the “Company”).

The Company hereby grants to the participant listed below (“Participant”) the
stock option described in this Grant Notice (the “Option”), subject to the terms
and conditions of the Plan and the Stock Option Agreement attached hereto as
Exhibit A (the “Agreement”), both of which are incorporated into this Grant
Notice by reference.

Participant:

 

Grant Date:

 

Exercise Price per Share:

 

Shares Subject to the Option:

 

Final Expiration Date:

 

Vesting Commencement Date:

 

Vesting Schedule:

[To be specified in individual award agreements]

Type of Option

Non-Qualified Stock Option

 

 

 

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement.  Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.

TELADOC, INC.

 

PARTICIPANT

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

 







--------------------------------------------------------------------------------

 



Exhibit A

STOCK OPTION AGREEMENT

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

ARTICLE I.

GENERAL

1.1         Grant of Option.  Pursuant to the Grant Notice to which this
Agreement is attached, the Company has granted to Participant the Option
effective as of the grant date set forth in the Grant Notice (the “Grant Date”).

1.2         Incorporation of Terms of Plan.  The Option is subject to the terms
and conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference.  In the event of any inconsistency between the Plan and
this Agreement, the terms of the Plan will control.

1.3         Employment Inducement Award.  The Option is intended to constitute
an “employment inducement award” under NYSE Rule 303A.08 that is exempt from the
requirements of shareholder approval of equity-compensation plans under NYSE
Rule 303A.08.  This Agreement and the terms and conditions of the Option will be
interpreted consistent with such intent.

ARTICLE II.

 PERIOD OF EXERCISABILITY

2.1         Commencement of Exercisability.    The Option will vest and become
exercisable according to the vesting schedule in the Grant Notice (the “Vesting
Schedule”) except that any fraction of a Share as to which the Option would be
vested or exercisable will be accumulated and will vest and become exercisable
only when a whole Share has accumulated.  Notwithstanding anything in the Grant
Notice, the Plan or this Agreement to the contrary, unless the Administrator
otherwise determines, the Option will immediately expire and be forfeited as to
any portion that is not vested and exercisable as of Participant’s Termination
of Service for any reason.

2.2         Duration of Exercisability.  The Vesting Schedule is cumulative. 
Any portion of the Option which vests and becomes exercisable will remain vested
and exercisable until the Option expires.  The Option will be forfeited
immediately upon its expiration.

2.3         Expiration of Option.  The Option may not be exercised to any extent
by anyone after, and will expire on, the first of the following to occur:

(a)         The final expiration date in the Grant Notice;

(b)         Except as the Administrator may otherwise approve, the expiration of
three (3) months from the date of Participant’s Termination of Service, unless
Participant’s Termination of Service is for Cause or by reason of Participant’s
death or Disability;

(c)         Except as the Administrator may otherwise approve, the expiration of
one (1) year from the date of Participant’s Termination of Service by reason of
Participant’s death or Disability; and

(d)         Except as the Administrator may otherwise approve, Participant’s
Termination of Service for Cause.

 

 





--------------------------------------------------------------------------------

 



As used in this Agreement, “Cause”  means (i) if Participant is a party to a
written employment or consulting agreement with the Company or its Subsidiary in
which the term “cause” is defined (a “Relevant Agreement”),  “Cause” as defined
in the Relevant Agreement, and (ii) if no Relevant Agreement exists, (A) the
Administrator’s determination that Participant failed to substantially perform
Participant’s duties (other than a failure resulting from Participant’s
Disability); (B) the Administrator’s determination that Participant failed to
carry out, or comply with any lawful and reasonable directive of the Board or
Participant’s immediate supervisor; (C) Participant’s conviction, plea of no
contest, plea of nolo contendere, or imposition of unadjudicated probation for
any felony or indictable offense or crime involving moral turpitude; (D)
Participant’s unlawful use (including being under the influence) or possession
of illegal drugs on the premises of the Company or any of its Subsidiaries or
while performing Participant’s duties and responsibilities for the Company or
any of its Subsidiaries; or (E) Participant’s commission of an act of fraud,
embezzlement, misappropriation, misconduct, or breach of fiduciary duty against
the Company or any of its Subsidiaries.

ARTICLE III.

 EXERCISE OF OPTION

3.1         Person Eligible to Exercise.  During Participant’s lifetime, only
Participant may exercise the Option.  After Participant’s death, any exercisable
portion of the Option may, prior to the time the Option expires, be exercised by
Participant’s Designated Beneficiary as provided in the Plan.

3.2         Partial Exercise.  Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised, in whole or in
part, according to the procedures in the Plan at any time prior to the time the
Option or portion thereof expires, except that the Option may only be exercised
for whole Shares.

3.3         Tax Withholding. 

(a)         The Company has the right and option, but not the obligation, to
treat Participant’s failure to provide timely payment in accordance with the
Plan of any withholding tax arising in connection with the Option as
Participant’s election to satisfy all or any portion of the withholding tax by
requesting the Company retain Shares otherwise issuable under the Option.

(b)         Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the Option, regardless of any
action the Company or any Subsidiary takes with respect to any tax withholding
obligations that arise in connection with the Option.  Neither the Company nor
any Subsidiary makes any representation or undertaking regarding the treatment
of any tax withholding in connection with the awarding, vesting or exercise of
the Option or the subsequent sale of Shares.  The Company and the Subsidiaries
do not commit and are under no obligation to structure the Option to reduce or
eliminate Participant’s tax liability.

ARTICLE IV.

 OTHER PROVISIONS

4.1         Adjustments.  Participant acknowledges that the Option is subject to
adjustment, modification and termination in certain events as provided in this
Agreement and the Plan.

4.2         Notices.  Any notice to be given under the terms of this Agreement
to the Company must be in writing and addressed to the Company in care of the
Company’s Secretary at the Company’s principal office or the Secretary’s
then-current email address or facsimile number.  Any notice to be given under
the terms of this Agreement to Participant must be in writing and addressed to
Participant (or, if





A-2

--------------------------------------------------------------------------------

 



Participant is then deceased, to the person entitled to exercise the Option) at
Participant’s last known mailing address, email address or facsimile number in
the Company’s personnel files.  By a notice given pursuant to this Section,
either party may designate a different address for notices to be given to that
party.  Any notice will be deemed duly given when actually received, when sent
by email, when sent by certified mail (return receipt requested) and deposited
with postage prepaid in a post office or branch post office regularly maintained
by the United States Postal Service, when delivered by a nationally recognized
express shipping company or upon receipt of a facsimile transmission
confirmation.

4.3         Titles.  Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

4.4         Conformity to Securities Laws.  Participant acknowledges that the
Plan, the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended as necessary to conform to Applicable Laws.

4.5         Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement will
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer set forth in the Plan, this Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

4.6         Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the Grant Notice, this Agreement and
the Option will be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b‑3) that are requirements for the application of such
exemptive rule.  To the extent Applicable Laws permit, this Agreement will be
deemed amended as necessary to conform to such applicable exemptive rule.

4.7         Entire Agreement.  The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.

4.8         Agreement Severable.  In the event that any provision of the Grant
Notice or this Agreement is held illegal or invalid, the provision will be
severable from, and the illegality or invalidity of the provision will not be
construed to have any effect on, the remaining provisions of the Grant Notice or
this Agreement.

4.9         Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and may not be construed as creating a trust.  Neither the Plan nor any
underlying program, in and of itself, has any assets.  Participant will have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the Option, and
rights no greater than the right to receive the Shares as a general unsecured
creditor with respect to the Option, as and when exercised pursuant to the terms
hereof.

4.10         Not a Contract of Employment.  Nothing in the Plan, the Grant
Notice or this Agreement confers upon Participant any right to continue in the
employ or service of the Company or any Subsidiary or interferes with or
restricts in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason





A-3

--------------------------------------------------------------------------------

 



whatsoever, with or without Cause, except to the extent expressly provided
otherwise in a written agreement between the Company or a Subsidiary and
Participant.

4.11         Counterparts.  The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.

* * * * *

 

A-4

--------------------------------------------------------------------------------